1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JAIME ALBERTO,                                  Case No.: 1:19-cv-01573 DAD JLT
12                  Plaintiff,                       ORDER AFTER INFORMAL
13          v.                                       TELECONFERENCE RE DISCOVERY
                                                     DISPUTE
14   COSTO WHOLESALE CORPORATION,
15                  Defendant.
16
17          At the request of the plaintiff, the Court held a telephonic conference related to a dispute

18   over subpoenas issued by the defense to various of plaintiff’s medical providers. Each of these

19   providers has been identified by plaintiff as providing treatment related to the incident at issue.

20   One provider, however, may have provided treatment for conditions unrelated to this litigation. At

21   the telephonic conference the parties agreed to a method for moving forward. Thus, the Court

22   ORDERS:

23          1.      All subpoenas are limited to 10 years before the incident at issue;

24          2.      Pinnacle Primary Care, Inc. SHALL produce the records beginning 10 years before

25   the incident giving rise to the litigation to plaintiff’s counsel only. Plaintiff’ counsel SHALL

26   notify the Court and opposing counsel within 14 days whether the plaintiff objects to production of

27   any of the records received. If he does, he SHALL identify each document by Bates number, state

28   what the objection is and lodge a copy of each objectionable document with the Court via email to


                                                        1
1    JLTOrders@caed.uscourts.gov. The Court will conduct an in camera review and determine

2    whether any of the objections will be sustained.

3            3.      All other subpoenaed records SHALL be produced directly to the defense and to the

4    plaintiff, if he orders a copy.

5
6    IT IS SO ORDERED.

7        Dated:     April 14, 2020                           /s/ Jennifer L. Thurston
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
